Citation Nr: 1618462	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-20 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic kidney condition.

2.  Entitlement to service connection for a left leg mass.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1978 to February 1985.

The Board of Veterans' Appeals (Board) notes that jurisdiction of this case lies with the St. Petersburg, Florida, Department of Veterans Affairs (VA), Regional Office (RO).  However, the claims have since been transferred to the Louisville, Kentucky RO where benefit claims involving contaminated water at Camp Lejeune are processed.  The Veteran was informed of this transfer in February 2011 correspondence.  This appeal has arisen from the September 2011 rating decision of the Louisville RO that denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune and was exposed to contaminated water during that service.

2.  A kidney condition, a benign left leg mass, and depression are not directly related to service.

3.  A kidney condition, a benign left leg mass, and depression are not etiologically related to the Veteran's exposure to contaminated water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  A kidney condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A benign left leg mass was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


3.  Depression was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in January, March and August 2011.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in May and June 2011.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.   38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.   Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  Veterans Benefits Administration  (VBA) Training Letter 10-03 (April 26, 2010).

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Those water systems served housing, administrative, and recreational facilities, and the base hospital.  The Agency for Toxic Substances and Disease Registry a branch of the federal Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.   However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a past public health hazard.

Recent studies have been conducted involving the National Academy of Sciences' National Research Council  and the Agency for Toxic Substances and Disease Registry.  Based on a congressional mandate, the Department of the Navy requested that the National Research Council  undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the National Research Council  reviewed previous work done by the Agency for Toxic Substances and Disease Registry, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the National Research Council  focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the National Research Council  provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.

The National Research Council  analysis used categories of potential disease 'health outcomes.'  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  

According to VBA Training Letter 11-03 (April 27, 2011), the Agency for Toxic Substances and Disease Registry, in a 2010 letter to the Department of the Navy, indicated its belief that the National Research Council  report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that 'there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune.'  The Agency for Toxic Substances and Disease Registry noted that, although the National Research Council report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  For example, regarding TCE and PCE, the International Agency for Research on Cancer classifies them as 'probable human carcinogens' while the National Toxicology Program refers to them as 'reasonably anticipated to be a human carcinogen.'  Additionally, both the International Agency for Research on Cancer and the National Toxicology Program label benzene and vinyl chloride as 'known human carcinogens.'  Although the Agency for Toxic Substances and Disease Registry letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  However, the Agency for Toxic Substances and Disease Registry indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the National Research Council.

According to Training Letter 11-03, scientific organizations, including the National Research Council  and the Agency for Toxic Substances and Disease Registry, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.

In M21-1, IV.ii.2.C.12.f, the Department of Veteran Affairs has issued a non-exclusive list of diseases potentially associated with contaminants present in the Camp Lejeune water supply between 1957 and 1987, that includes: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic stenosis, female infertility, miscarriage (with exposure during pregnancy), scleroderma, and neurobehavioral effects.

Absent the presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The undisputed facts of this case indicate that the Veteran had served at Camp Lejeune from 1980 to 1985; as a consequence, it is conceded that the Veteran sustained an "injury" in service, namely exposure to chemical contaminants during his service.  Furthermore, he has been diagnosed with a chronic kidney condition, a left leg mass, and depression (as well as alcohol and cocaine dependence).  See VA treatment records from 2007 to 2011.  Therefore, there is no dispute that the Veteran has current disabilities.

The question in this case is whether the Veteran's diagnosed conditions have been etiologically related to the chemical exposures experienced in service.  The Veteran was afforded VA examinations in May and June 2011.  A June genitourinary examination included the Veteran's statement that he had had kidney disease since 2004.  He was noted to have a history of renal dysfunction or failure, which had not required dialysis.  Laboratory tests showed the presence of proteinuria.  He also had erectile dysfunction (ED).  The examiner opined that his chronic kidney condition was less likely than not related to his period of service, to include exposure to contaminated water at Camp Lejeune.  The examiner also noted that the proteinuria and the ED were related to his diabetes mellitus.  The examiner stated:

Although the chemicals in the contaminated water at Camp Lejeune have been shown to cause renal effects in laboratory animals and occasionally in exposed workers, the current medical literature does not yet support a cause and effect relationship between the Camp Lejeune level of drinking water exposures and either proteinuria or ED.  There is no current objective evidence that the Veteran's conceded chemically contaminated drinking water exposures while at Camp Lejeune caused or aggravated to any degree either of his current proteinuria or ED.

The service medical record is silent for any proteinuria or ED symptoms/findings, treatment or diagnosis. There is no current objective evidence that the [sic] either of the veteran's current proteinuria or ED were caused or aggravated to any degree by his military service.

The Veteran's ED and his proteinuria were discovered about the same time as his Diabetes and are both common complications of Diabetes.

Also in June 2011, the Veteran was afforded a bone examination.  This noted that he still had a benign mass on the left anterior thigh.  This caused some deformity.  Following a MRI, the impression was benign cortical desmoid/fibrous xanthoma left distal femur.  The examiner opined that it was less likely than not that this mass was caused by the Veteran's period of service, to include his exposures to chemicals at Camp Lejeune.  The examiner explained as follows:

Although the chemicals in the contaminated water at Camp Lejeune have been shown to cause certain types of cancer, the current medical literature does not support a cause and effect relationship between these exposures and any benign bone tumors.  There is no current objective evidence that the Veteran's conceded chemically contaminated drinking water exposures while at Camp Lejeune caused or aggravated to any degree his current left leg mass....The service medical record is silent for any left leg mass, treatment or diagnosis.  There is no current objective evidence that the veteran's current left leg mass....was caused or aggravated to any degree by his military service.

As for the claim of depression, the Board notes that the Veteran was hospitalized at a VA facility in November 2010.  He was admitted for detoxification and had a history of alcohol and cocaine dependence.  He also had cocaine induced psychosis and an alcohol induced mood disorder.  He did well during his discharge and was released without symptoms of alcohol or cocaine withdrawals.

A mental health examination was conducted in May 2011.  The Veteran admitted that he had used marijuana both before and during service; he said that he began to drink heavily when stationed overseas.  The examiner noted a family history of alcoholism.  His drinking and cocaine abuse caused past legal trouble.  He indicated that he had not used cocaine, in any form, since 2010.  The mental status examination noted that he was neat and appropriately dressed.  His speech was coherent, he was cooperative and his affect was constricted.  He noted that he tended to isolate himself.  He was fully oriented and his thought processes and content were unremarkable.  The diagnosis was mood disorder, not otherwise specified (NOS) and alcohol and cocaine abuse.  The examiner stated as follows:

It would be with resort to mere speculation as to whether or not Veteran's Axis I diagnosis of mood disorder NOS is due to his chronic kidney disease and mass on left leg related to the veteran's exposure to contaminated water at Camp Lejeune.  There are several contributing factors to mood disorders, such as alcohol and substance abuse.

Due to the speculative nature of this mental health examination, an Advisory Opinion from the Veteran's Service Center Manager was obtained in July 2011.  Initially, this statement noted that were no opinions of record that supported a link between the Veteran's depression and his service.  There was no notation of a mood disorder in service and no diagnoses of any psychiatric conditions within one year of his separation.  The opinion noted that the National Research Council's June 2009 report found limited or suggestive evidence of an association between fourteen conditions and exposure to contaminated water at Camp Lejeune.  A mood disorder was not one of those conditions listed, although neurobehavioral effects could include various psychiatric symptoms, to include depression, memory loss and sleep disturbance.  It was then opined that given the lack of medical evidence showing a link between the exposure and the Veteran's mood disorder, service connection was not warranted.  

After a careful review of the evidence of record, the Board finds that entitlement to service connection for a kidney condition, a left leg mass, and depression has not been established.  The medical evidence in this case clearly indicates that there is no causative link between the Veteran's exposure to contaminated water at Camp Lejeune and the claimed disorders.  The examiners indicated, after reviewing all the studies related to the exposure, that there was no suggestion in the medical literature that his kidney condition and benign leg mass were related to such exposure.  While the Veteran had proteinuria and ED, these were noted to be present at the same time as, and were attributed to, his diagnosed diabetes mellitus.  As to the Veteran's mood disorder, it was noted that neurobehavioral symptoms, such as depression, could be related to contaminated water, the evidence of record indicated that his mood disorder was related to other factors, such as alcohol and cocaine abuse.  There is no other evidence of record that even suggests a link between his diagnosed mood disorder and his exposure to the chemicals at Camp Lejeune.  Moreover, the evidence of record does not indicate that the claimed disorders are otherwise related to his period of service.

The Board must address the Veteran's lay assertions as well as the medical evidence.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating the current diagnoses of a kidney condition, a mood disorder and a left leg benign mass, to service, is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of these diseases or disorders, and the inherently medical question of how each is related to a remote injury or disease in service.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed disorders and service.  

In sum, the Board finds that the Veteran served at Camp Lejeune during the applicable time frame and was thus exposed to contaminated drinking water; a kidney condition, a benign left leg mass, and depression are not directly related to service; none of these conditions became manifest to a degree of 10 percent or more within one year of service separation; and they have not been etiologically related to his chemical exposures at Camp Lejeune.  As such, the Board concludes that service connection for the claimed disorders is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a chronic kidney condition is denied.

Entitlement to service connection for a left leg mass is denied.

Entitlement to service connection for depression is denied.





____________________________________________
GAYLE E. STROMMEN	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


